                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                             )
AUCTUS FUND, LLC,                            )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Civil No. 18-cv-10580-LTS
                                             )
AMI JAMES BRANDS, INC.,                      )
                                             )
       Defendant(s).                         )
                                             )

             ORDER ON MOTION FOR DEFAULT JUDGMENT (DOC. NO. 21)

                                         October 7, 2019

SOROKIN, J.

       Now before the Court is Plaintiff Auctus Fund, LLC’s (“Auctus Fund”) motion for

default judgment. Doc. No. 21. Auctus Fund submits that Defendant AMI James Brands, Inc.

(“AJBI”) is liable for: (1) compensatory damages in the amount of $238,722.59; (2) punitive

damages in the amount of $716,167.77 under the Massachusetts Consumer Protection Act, Mass.

Gen. Laws ch. 93A §§ 2 and 11; and (3) reasonable attorneys’ fees and costs, as the “prevailing

party” under a contract. Doc. No. 21-10 at 1.

       Auctus Fund’s motion is ALLOWED IN PART and DENIED IN PART. The Court

concludes that AJBI is, as Auctus Fund submits, liable for compensatory damages in the amount

of $238,772.59 pursuant to contract. However, “[t]he Court declines to award punitive damages

. . . because it finds the allowed pecuniary award to be at least adequately compensatory.”

Auctus Fund, LLC v. ERHC Energy, Inc., No. 18-CV-10216-ADB, 2019 WL 1316749, at *3 (D.

Mass. Mar. 21, 2019); see also Bissanti Design/Build Grp. v. McClay, 590 N.E.2d 1169, 1170

(Mass. App. Ct. 1992) (holding that under Massachusetts law, “punitive damages cannot be fixed
without an evidentiary hearing to determine how egregious was the conduct of the defendant”).

Accordingly, Auctus Fund shall, within seven days, file a revised form of judgment consistent

with this order. At that time, Auctus Fund shall also file a request for reasonable attorneys’ fees

and costs.

                                                      SO ORDERED.


                                                       /s/ Leo T. Sorokin
                                                      Leo T. Sorokin
                                                      United States District Judge




                                                 2
